DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on December 19, 2019 and have been considered by the Examiner and made of record in the application file.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “a preamble generation section …”, “a midamble generation section …”, and “a wireless transmission processing section …” in claim 1;
a wireless reception processing section …” and “a midamble detection section …” in claim 11;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent # 8,462,863 B1) in view of Liu (U.S. Patent Application Publication # 2013/0051260 A1).
Regarding claim 1, Zhang et al. teach a wireless communication apparatus (Fig(s).1, 7, and 8), comprising: 
a preamble generation section configured to generate a preamble (Fig.9 @ 502); 
a midamble generation section configured to generate a midamble (Fig.7 @ 312; Fig.9 @ 508); and 
a wireless transmission processing section configured to transmit the transmission frame including the preamble and the midamble. (read as “method 500 includes transmitting the single data unit from a transmitter to a receiver, …” (Fig(s).1 and 7-8; Column 15 Lines 12-13) For instance, “the midamble generator 312 may operate in accordance with a preamble generator to include, in the preamble of a particular single data unit, an indication of an existence and/or of a location of the midamble in the single data unit.”(Fig.7; Column 13 Lines 2-6))
However, Zhang et al. fail to explicitly teach a preamble that is to be deployed at a top of a transmission frame and includes header information
a midamble that is to be deployed in a middle of the transmission frame and includes information of at least part of the header information;
Liu teaches packet architecture wherein a preamble that is to be deployed at a top of a transmission frame (Fig.6) and includes header information (read as long training field) (read as “where the packet includes (i) a preamble, (ii) the ”(Fig.4-6; Paragraph [0091]))
a midamble that is to be deployed in a middle of the transmission frame (Fig.6) and includes information of at least part of the header information (read as short training field) (read as “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long training field, and (iii) a signal field, where the midamble includes (i) a second short training field and (ii) a second long training field, and where the midamble follows the preamble and is between two or more of the data fields.”(Fig.4-6; Paragraph [0091]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the packet architecture that includes a preamble and midamble as taught by Liu with the devices as taught by Zhang 
Regarding claim 10, Zhang et al. teach a wireless communication method (Fig.9), comprising the steps of: 
generating a preamble (Fig.9 @ 502);
generating a midamble (Fig.7 @ 312; Fig.9 @ 508); and 
transmitting the transmission frame including the preamble and the midamble. (read as “method 500 includes transmitting the single data unit from a transmitter to a receiver, …” (Fig(s).1 and 7-8; Column 15 Lines 12-13) For instance, “the midamble generator 312 may operate in accordance with a preamble generator to include, in the preamble of a particular single data unit, an indication of an existence and/or of a location of the midamble in the single data unit.”(Fig.7; Column 13 Lines 2-6))
However, Zhang et al. fail to explicitly teach a preamble that is to be deployed at a top of a transmission frame and includes header information
a midamble that is to be deployed in a middle of the transmission frame and includes information of at least part of the header information;
Liu teaches packet architecture wherein a preamble that is to be deployed at a top of a transmission frame (Fig.6) and includes header information (read as long training field) (read as “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long ”(Fig.4-6; Paragraph [0091]))
a midamble that is to be deployed in a middle of the transmission frame (Fig.6) and includes information of at least part of the header information (read as short training field) (read as “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long training field, and (iii) a signal field, where the midamble includes (i) a second short training field and (ii) a second long training field, and where the midamble follows the preamble and is between two or more of the data fields.”(Fig.4-6; Paragraph [0091]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the packet architecture that includes a preamble and midamble as taught by Liu with the devices as taught by Zhang 
Regarding claim 11, Zhang et al. teach a wireless communication apparatus (Fig.1), comprising: 
a wireless reception processing section (Fig.1 @ 16, 27) configured to 
receive a reception frame that includes a preamble (Fig.10 @ 552) and a midamble (Fig.10 @ 560)
However, Zhang et al. fail to explicitly teach a preamble deployed at a top of the reception frame and including header information and 
a midamble deployed in a middle of the frame and including information of at least part of the header information; and 
a midamble detection section configured to detect the midamble from the reception frame and 
extract the information of the at least part of the header information included in the midamble.
Liu teaches packet architecture wherein a preamble that is to be deployed at a top of a transmission frame (Fig.6) and includes header information (read as long training field) (read as “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long training field, and (iii) a signal field, where the midamble includes (i) a second short training field and (ii) a second long ”(Fig.4-6; Paragraph [0091])) and
a midamble that is to be deployed in a middle of the transmission frame (Fig.6) and includes information of at least part of the header information (read as short training field) (read as “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long training field, and (iii) a signal field, where the midamble includes (i) a second short training field and (ii) a second long training field, and where the midamble follows the preamble and is between two or more of the data fields.”(Fig.4-6; Paragraph [0091]));
a midamble detection section configured to detect the midamble from the reception frame (Fig.11 @ 656) and 
extract the information of the at least part of the header information included in the midamble.(Fig.10 @ 606 and Fig.11 @ 656; Paragraph [0180])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the packet architecture that includes a preamble and midamble and the midamble detection module as taught by Liu 
Regarding claim 20, Zhang et al. teach a wireless communication method (Fig.10), comprising the steps of: 
receiving a reception frame that includes a preamble (Fig.10 @ 552) and a midamble (Fig.10 @ 560); 
However, Zhang et al. fail to explicitly teach a preamble deployed at a top of the reception frame and including header information and 
a midamble deployed in a middle of the frame and including information of at least part of the header information; and 
detecting the midamble from the reception frame and 
extracting the information of the at least part of the header information included in the midamble.
Liu teaches packet architecture wherein a preamble that is to be deployed at a top of a transmission frame (Fig.6) and includes header information (read as long training field) (read as “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long training field, and (iii) a signal field, where the midamble includes (i) a second short training field and (ii) a second long ”(Fig.4-6; Paragraph [0091])) and
a midamble that is to be deployed in a middle of the transmission frame (Fig.6) and includes information of at least part of the header information (read as short training field) (read as “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long training field, and (iii) a signal field, where the midamble includes (i) a second short training field and (ii) a second long training field, and where the midamble follows the preamble and is between two or more of the data fields.”(Fig.4-6; Paragraph [0091]));
a midamble detection section configured to detect the midamble from the reception frame (Fig.11 @ 656) and 
extract the information of the at least part of the header information included in the midamble.(Fig.10 @ 606 and Fig.11 @ 656; Paragraph [0180])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the packet architecture that includes a preamble and midamble and the midamble detection module as taught by Liu with the devices as taught by Zhang et al. for the purpose of improving channel estimation accuracy among devices in a communication network.
Regarding claims 2 and 12, and as applied to claims 1 and 11 above, Zhang et al., as modified by Liu, teach a wireless communication apparatus (Fig.1) wherein the midamble includes a training field of at least part of fields included in the preamble other A device that receives a midamble in a single data unit uses the information included in the midamble to estimate or calibrate to the channel whilst processing portions the data payload of the single data unit.”(Fig.3; Column 3 Lines 14-18) Also, “transmitting devices include training fields in a PHY midamble in at least some of the data units.”(Fig(s).3-6; Column 3 Lines 8-10))
Regarding claims 3 and 13, and as applied to claims 2 and 12 above, Zhang et al., as modified by Liu, teach a wireless communication apparatus (Fig.1) wherein the deployment in the midamble and the deployment in the preamble of the field that is included in common in the midamble and the preamble are same as each other. (read as “The midamble may use the same or a different matrix P for each block of the midamble, and the one or more P matrices used in the midamble may be the same or may be different than the one or more P matrices used in the preamble.”(Column 5 Lines 14-17))
Regarding claims 4 and 14, and as applied to claims 2 and 12 above, Zhang et al., as modified by Liu, teach a wireless communication apparatus (Fig.1) a wireless communication apparatus wherein the deployment in the midamble and the deployment in the preamble of the field that is included in common in the midamble and the preamble are different from each other. (read as “The midamble may use the same or a different matrix P for each block of the midamble, and the one or more P matrices used in the midamble may be the same or may be ”(Column 5 Lines 14-17))
Regarding claims 5 and 15, and as applied to claims 1 and 11 above, Zhang et al., as modified by Liu, teach a wireless communication apparatus (Fig.1) wherein the midamble is deployed at each of intervals of a data unit included in the transmission frame. (Fig.3)
Regarding claims 6 and 16, and as applied to claims 5 and 15 above, Zhang et al. teach devices capable of executing “a method for generating a single data unit for transmission via a communication channel includes generating a preamble of the single data unit, and generating a first portion of a data payload of the single data unit. The method also includes generating a midamble, the midamble including at least one OFDM (Orthogonal Frequency Division Multiplexing) symbol that includes calibration information, and generating a second portion of the data payload of the single data unit.”(Column 1 Lines 42-50) 
However, Zhang et al. fail to explicitly teach wherein, in a case where the data unit has a variable length, delimiter information indicative of an information length of the data unit is deployed immediately preceding to the data unit in the data unit in the transmission.
Liu teaches a method wherein, in a case where the data unit has a variable length, delimiter information indicative of an information length of the data unit is deployed 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the packet architecture that includes a preamble and midamble that include a variety of training fields as taught by Liu with the devices as taught by Zhang et al. for the purpose of improving channel estimation accuracy among devices in a communication network.
Regarding claims 7 and 17, and as applied to claims 1 and 11 above, Zhang et al. teach devices capable of executing “a method for generating a single data unit for transmission via a communication channel includes generating a preamble of the single data unit, and generating a first portion of a data payload of the single data unit. The method also includes generating a midamble, the midamble including at least one OFDM (Orthogonal Frequency Division Multiplexing) symbol that includes calibration information, and generating a second ”(Column 1 Lines 42-50) 
However, Zhang et al. fail to explicitly teach wherein the midamble includes at least any one of 
information indicative of transmission power of the147 transmission frame,
 information for advanced space reuse, 
information for specifying a wireless network to which the wireless communication apparatus belongs, 
encoding scheme information of the transmission frame, or 
information indicative of a duration of the transmission frame. 
Liu teaches a method wherein the midamble includes at least any one of 
information indicative of transmission power of the147 transmission frame,
 information for advanced space reuse, 
information for specifying a wireless network to which the wireless communication apparatus belongs, 
encoding scheme information of the transmission frame, or 
information indicative of a duration of the transmission frame. (read as short and long training field(s) (Fig(s).4-6))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the packet architecture that includes a preamble and midamble that include a variety of training fields as taught by 
Regarding claims 8 and 18, and as applied to claims 1 and 11 above, Zhang et al. teach devices capable of executing “a method for generating a single data unit for transmission via a communication channel includes generating a preamble of the single data unit, and generating a first portion of a data payload of the single data unit. The method also includes generating a midamble, the midamble including at least one OFDM (Orthogonal Frequency Division Multiplexing) symbol that includes calibration information, and generating a second portion of the data payload of the single data unit.”(Column 1 Lines 42-50) 
However, Zhang et al. fail to explicitly teach a wireless reception processing section configured to detect reception power of a received reception frame; and 
a transmission power controlling section configured to control transmission power of the transmission frame based on the reception power.
Liu teaches a wireless device equipped with a wireless reception processing section configured to detect reception power of a received reception frame (Fig.11 @ 656); and 
a transmission power controlling section configured to control transmission power of the transmission frame based on the reception power. (Fig.11 @ 660)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the midamble detection module 
Regarding claim 19, and as applied to claim 11 above, Zhang et al., as modified by Liu, a wireless communication apparatus (Fig.1) further comprising:
a wireless communication controlling section configured to individually manage, based on information that specifies a wireless network to which a transmission source of the reception frame belongs and information indicative of a duration of the reception frame, both included in the midamble of the reception frame (Fig.1 @ 27; Fig.10 @ 560), 
a communication situation of a wireless network to which the wireless communication apparatus belongs and a communication situation of a wireless network different from the wireless network to which the wireless communication apparatus belongs.(Fig.5 @ 562)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent # 8,462,863 B1), in view of Liu (U.S. Patent Application Publication # 2013/0051260 A1), and Chin et al. (U.S. Patent Application Publication # 2012/0281682 A1).
Regarding claim 9, and as applied to claim 8 above, Zhang et al. teach devices capable of executing “a method for generating a single data unit for transmission via a communication channel includes generating a preamble of the single data unit, and generating a first portion of a data payload of the single data unit. The method also includes generating a midamble, the midamble including at least one OFDM (Orthogonal Frequency Division Multiplexing) symbol that includes ”(Column 1 Lines 42-50)
Liu teaches a method “where the packet includes (i) a preamble, (ii) the midamble, and (iii) a plurality of data fields, where the preamble includes (i) a first short training field, (ii) a first long training field, and (iii) a signal field, where the midamble includes (i) a second short training field and (ii) a second long training field, and where the midamble follows the preamble and is between two or more of the data fields.”(Fig.4-6; Paragraph [0091])
wherein, in a case where the reception frame is a signal of a wireless network different from a wireless network to which the wireless communication apparatus belongs and the reception power is equal to or lower than a given value (read as power save mode (Fig.11 @ 660)),
However, Zhang et al. and Liu fail to explicitly teach 
the wireless transmission processing section transmits the transmission frame with the transmission power determined by the transmission power controlling148 section.
Chin et al. teach the wireless transmission processing section transmits the transmission frame with the transmission power determined by the transmission power controlling148 section.  (read as transmit power control (Fig.4 @ 222))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the packet architecture that includes a transmit power control field as taught by Chin et al. and the midamble detection module and the power save module as taught by Liu with the devices as taught by Zhang 
Conclusion
7.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 3, 2021